 

Case 1:18-cv-09936-LGS Document 275 Filed 05/27/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

‘Lee Pete

(List the full name(s) of the plaintiff(s)/petitioner(s).) \ \\8c CV 09I9FA0 (LOS )( )

 

-against-

The Trump Corpaetion, e+. al.

NOTICE OF APPEAL

 

(List the full name(s) of the defendant(s)/respondent(s).)

Notice is hereby given that the following parties: 1244 C3 rode |
SJ

 

(list the names of all parties who are filing an appeal)

in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the judgment order entered on: O
(date that judgment or order was entered on docket)

that:

 
    
  

description above of the decision inthe order, ) a SHVCL,
Lot tie! Mun OCHO.

 

(If the dppeal is fone an Order provide'a brief

Mou 27 20720

Dated J

de} Va K.

Name (Last, First, My)

LN. Cayo bo| Ave ot AUD Tyvdonapols Lal Y(pI9ul

 

 

 

 

 

 

SO\ City State Zip Code
Al1-4 s0-Wos! EF aila act We
Telephone Number E-mbil Address (if available)

 

“Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.

Rev. 12/23/13

 
